Per Curiam.

This is an action in mandamus originating in this court. Relator, a prisoner, seeks to compel the state to dismiss an indictment pending against him on the ground that the case was not tried within 180 days after his demand for trial under R. C. 2941.401, effective November 8, 1969.
The relator has a clear and adequate remedy at law. He has been indicted and is represented by counsel. He can make a motion in the trial court for dismissal of the charge for denial of a speedy trial, under R. C. 2941.401, or on any other grounds he desires.
Mandamus does not lie where there is an adequate remedy in the ordinary course of the law.
The motion to dismiss is sustained and the writ is denied.

Writ denied.

O’Neill, C. J., Schneider, Herbert, Duncan, Corrigan, Stern and Leach, JJ., concur.